           Case 2:11-cv-05782-PD Document 705 Filed 02/26/20 Page 1 of 4


From:            Hangley, William T.
To:              "Carolyn Sampson"
Cc:              Ferrari, Kim T
Subject:         RE: Summary of the American Thalidomide Experience [IWOV-HASP1.FID104272]
Date:            Wednesday, February 26, 2020 9:46:50 AM



Ms. Sampson: Because you email of February 2, 2020 addresses substantive
matters (as distinguished from, e.g., scheduling matters), I am arranging to place the
email and attachment, along with this email, in the public docket.




From: Carolyn Sampson
Sent: Sunday, February 2, 2020 11:12 AM
To: Hangley, William T. <wth@hangley.com>; Ferrari, Kim T <kjt@hangley.com>
Subject: Summary of the American Thalidomide Experience

                Good morning, Mr. Hangley,



                As I wait for more information about my testimony against Kay Reeves
                       and Hagens Berman, I continue to review news articles about
                       thalidomide published in the United States from 1961 through
                       the present.



                I'm attaching one that summarizes every bit of information available to
                        the public, published in 1973. The FDA records reveal that they
                        knew but could not prove how many more people might have
                        been affected and this article supports that belief. Perhaps you
                        can attach this as another exhibit in my complaint.



                Please note that Merrell has admitted settling claims for 13 Americans.
                       The FDA counted only nine who received samples from Merrell
                       plus eight whose mothers said they got the drug from other
                       countries. This article details some of the barriers to our parents
                       initiating a lawsuit against Merrell on our behalf.



                Carolyn Sampson
Case 2:11-cv-05782-PD Document 705 Filed 02/26/20 Page 2 of 4




               Published: April 29, 1973
            Copyright © The New York Times
Case 2:11-cv-05782-PD Document 705 Filed 02/26/20 Page 3 of 4




               Published: April 29, 1973
            Copyright © The New York Times
Case 2:11-cv-05782-PD Document 705 Filed 02/26/20 Page 4 of 4
